                                                                           Case 2:19-ap-01042-ER          Doc 34 Filed 08/22/19 Entered 08/22/19 13:49:04              Desc
                                                                                                            Main Document Page 1 of 2


                                                                       1     Steven J. Kahn (CA Bar No. 76933)
                                                                             PACHULSKI STANG ZIEHL & JONES LLP
                                                                       2     10100 Santa Monica Blvd., 13th Floor
                                                                             Los Angeles, California 90067                                  FILED & ENTERED
                                                                       3     Telephone: 310/277-6910
                                                                             Facsimile: 310/201-0760
                                                                       4     E-mail: skahn@pszjlaw.com                                             AUG 22 2019
                                                                       5     Co-Counsel to Chapter 11 Debtors and
                                                                             Debtors In Possession                                            CLERK U.S. BANKRUPTCY COURT

                                                                       6                                                                      Central District of California
                                                                                                                                              BY gonzalez DEPUTY CLERK
                                                                                                          UNITED STATES BANKRUPTCY COURT
                                                                       7                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                       8     In re                                                 Lead Case No. 2:18-bk-20151-ER
                                                                       9     VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly administered with:
                                                                             INC., et al.,                                         Case No. 2:18-bk-20162-ER;
                                                                      10                                                           Case No. 2:18-bk-20163-ER;
                                                                                     Debtors and Debtors In Possession.            Case No. 2:18-bk-20164-ER;
                                                                      11                                                           Case No. 2:18-bk-20165-ER;
                                                                              Affects All Debtors                                 Case No. 2:18-bk-20167-ER;
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12      Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20168-ER;
                                                                              Affects O’Connor Hospital                           Case No. 2:18-bk-20169-ER;
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13      Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20171-ER;
                                            ATTOR NE YS A T L AW




                                                                              Affects St. Francis Medical Center                  Case No. 2:18-bk-20172-ER;
                                                                      14      Affects St. Vincent Medical Center                  Case No. 2:18-bk-20173-ER;
                                                                              Affects Seton Medical Center                        Case No. 2:18-bk-20175-ER;
                                                                      15      Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20176-ER;
                                                                              Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20178-ER;
                                                                      16      Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20179-ER;
                                                                               Foundation                                          Case No. 2:18-bk-20180-ER;
                                                                      17      Affects St. Vincent Foundation                      Case No. 2:18-bk-20181-ER;
                                                                              Affects St. Vincent Dialysis Center, Inc.
                                                                      18      Affects Seton Medical Center Foundation             Chapter 11 Cases
                                                                              Affects Verity Business Services
                                                                      19      Affects Verity Medical Foundation                   Hon. Ernest M. Robles
                                                                              Affects Verity Holdings, LLC
                                                                      20      Affects De Paul Ventures, LLC                       Adversary No. 2:19-ap-01042-ER
                                                                              Affects De Paul Ventures - San Jose Dialysis, LLC
                                                                      21                                                           ORDER ON STIPULATION REGARDING
                                                                                        Debtors and Debtors In Possession.         TIMING OF MEDIATION
                                                                      22
                                                                      23                                                                  [No Hearing Required]
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28

                                                                             DOCS_LA:323669.1 89566/002
                                                                           Case 2:19-ap-01042-ER           Doc 34 Filed 08/22/19 Entered 08/22/19 13:49:04         Desc
                                                                                                             Main Document Page 2 of 2


                                                                       1 VERITY HEALTH SYSTEM OF CALIFORNIA,
                                                                            INC., a California nonprofit public benefit
                                                                       2 corporation, ST. VINCENT MEDICAL CENTER, a
                                                                            California nonprofit public benefit corporation and
                                                                       3 ST. FRANCIS MEDICAL CENTER, a California
                                                                            nonprofit public benefit corporation,
                                                                       4
                                                                                             Plaintiffs,
                                                                       5 v.
                                                                       6 HERITAGE PROVIDER NETWORK, INC., a
                                                                            California corporation,
                                                                       7
                                                                                             Defendant.
                                                                       8
                                                                       9              The Court, having reviewed the Stipulation Regarding Timing of Mediation [Docket No. 33],

                                                                      10     and GOOD CAUSE appearing therefore,

                                                                      11              IT IS ORDERED that the mediation of this adversary proceeding shall begin on a date to be
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12     determined by the Parties between October 28, 2019 and November 15, 2019.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                                                     ####
                                            ATTOR NE YS A T L AW




                                                                      14
                                                                      15
                                                                      16
                                                                      17
                                                                      18
                                                                      19
                                                                      20
                                                                      21
                                                                      22
                                                                      23
                                                                      24       Date: August 22, 2019

                                                                      25
                                                                      26
                                                                      27
                                                                      28
                                                                                                                                  2
                                                                             DOCS_LA:323669.1 89566/002
